DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/CA2018/050125 filed on 5 Feb. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/455,132 filed on 6 Feb. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 Sep. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Group I (claims 1-6 and 13-22) in the reply filed on 7 Jan. 2022 is acknowledged.

Claims 7-12 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 Jan. 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892).

	Caravan et al. teach molecular probes (see title).  Caravan et al. teach that certain compounds containing an image group and a functional group that can react with an aldehyde 2 or -O-NH2 (see pgs. 3-4).  Caravan et al. teach methods of imaging LOX or extracellular matrix in a biological sample, the method comprising contacting the sample with an imaging agent as described herein.  In some embodiments, the contacting is in vitro.  In some embodiments the contacting is in vivo (see pg. 26).  Caravan et al. teach atherosclerosis, Alzheimer disease, and cardiac disease (see pgs. 27 and 30).  Caravan et al. teach that a person of ordinary skill in the art would know how to match the appropriate imaging agent with the appropriate imaging technique (see pg. 30).
	Caravan et al. do not disclose a method comprising administering an aldehyde binding compound of instant formula I or I-A to a subject.  Caravan et al. do not disclose a method comprising combining an aldehyde binding compound of formula I or I-A with a sample.
	Kool et al. teach alpha nucleophiles (see title).  Kool et al. teach the reactivity of varied hydrazines with 2-formylpyridine such as 
    PNG
    media_image1.png
    56
    318
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    56
    303
    media_image2.png
    Greyscale
 (see table 1).  Kool et al. teach that carboxyphenylhydrazine (OCPH;13-fold more reactive than slowest hydrazine escaped this trend).  Kool et al. teach the scope of reactivity of two fast hydrazines (see table 2).  Kool et al. speculate that the origin of the high reactivity of OCPH is its ability to donate a proton intramolecularly at the transition state of the reaction.  The identification of rapid reacting 
	Bergstrom et al. teach positron emission tomography microdosing (see title).  Bergstrom et al. teach that the typical strategy for labeling with 11C, would be to implement a methyl structure in the molecule using 11CH3I as the building block (see pg. 358).  Bergstrom et al. teach 11C-labeled carboxylic acids and hydrazides (see pg. 359).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the Caravan et al. (method of detecting an aldehyde containing compound in a subject or biological sample comprising administering an imaging agent comprising a -NR-NH2 or -O-NH2 to the subject or biological sample) by administering to the subject a [11C]OCPH as taught by Kool et al. and Bergstrom et al. because it would advantageously enable rapid hydrazine formation and detection of the aldehyde compound at physiological pH.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the OCPH taught by Kool et al. by further incorporating a MeO- para to hydrazide functionality as taught by Kool et al. and Bergstrom et al. because it would advantageously enable a typical strategy for labeling with 11CH3I according to GMP procedures.

Claims 1-6, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Chen et al. (US 2010/0291547 A1; published 18 Nov. 2010; see attached 892).

	Caravan et al. teach as discussed above.

    PNG
    media_image3.png
    146
    160
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    123
    385
    media_image4.png
    Greyscale
 or a method wherein the aldehyde containing compound is acetaldehyde.
	Kool et al. teach as discussed above.
	Bergstrom et al. teach as discussed above.
	Chen et al. teach fluorogenic hydrazide-substituted compounds (see title).  Chen et al. teach a kit for detection of an analyte in a sample, wherein the kit comprises a compound that the binds to the analyte, and instructions for detecting the analyte (see [0060]).  Chen et al. teach that the sample is immobilized on a silicon chip or a microfluidic chip (see [0318]).  Chen et al. teach acetaldehyde (see fig. 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting acetaldehyde as taught by Chen et al. because acetaldehyde is taught as a suitable aldehyde for detection by the hydrazine functionality.

Claims 1-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Wood et al. (Brain Res.; published 2006; see attached 892).

	Caravan et al. teach as discussed above.

	Kool et al. teach as discussed above.
	Bergstrom et al. teach as discussed above.
Wood et al. teach neurotoxicity of reactive aldehydes (see title).  Bergstrom et al. teach that in search for a common mediator of delayed neuronal cell death, studies of stroke and traumatic brain injury models have clearly defined the critical role of reactive aldehydes in the secondary cell death (see pg. 191).  In models of traumatic brain injury, elevations of 4-HE and MDA have been reported (see pg. 195). Wood et al. teach that the cytotoxicity with 2-alkenals and ketoaldehydes involve activation of the intrinsic apoptotic cascade (see pg. 194).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting an aldehyde containing compound indicative of traumatic brain injury (TBI) or cell death as taught by Wood et al. because it would advantageously enable in vivo diagnosis of TBI or cell death in subjects based on elevations of aldehydes.

Claims 1-6, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Conklin et al. (Integrative Cancer Therap.; published 2004; see attached 892).

	Caravan et al. teach as discussed above.
	Caravan et al. do not further teach that the aldehyde-containing compound is indicative of cell death from chemotherapeutic killing of a tumor cell.
	Kool et al. teach as discussed above.

	Conklin et al. teach chemotherapy-associated oxidative stress (see title).  Conklin et al. teach that during cancer chemotherapy, oxidative stress-induced lipid peroxidation generates numerous electrophilic aldehydes that can attack many cellular targets.  The aldehydes may also exhibit drug-induced apoptosis by inactivating death receptors and inhibiting caspase activity (see abstract).  Conklin et al. teach that many antineoplastic agents are capable of producing oxidative stress in biochemical systems, ROS generated during cancer chemotherapy may interfere with the efficacy of the treatment (see pg. 295).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting an aldehyde containing compound indicative of cell death wherein the cell death is from the chemotherapeutic killing of a tumor cell as taught by Conklin et al. because it would advantageously enable detecting chemotherapy induced oxidative stress in the subject.


Claims 1-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Matveychuk et al. (Bull Clin. Psychopharmacol.; published 2011; see attached 892).

	Caravan et al. teach as discussed above.
	Caravan et al. do not further teach that the aldehyde-containing compound is indicative of neurodegeneration such as AD.
	Kool et al. teach as discussed above.
	Bergstrom et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting an aldehyde containing compound indicative of a neurodegenerative disorder such as AD as taught by Matveychuk et al. because it would advantageously enable diagnosis of AD early in the development of the disease and prior to the onset of significant clinical symptoms.

Claims 1-6 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Leonarduzzi et al. (Mol. Nutr. Food Res.; published 2005; see attached 892)

	Caravan et al. teach as discussed above.
	Caravan et al. do not further teach that the aldehyde containing compound is indicative of cardiac injury.
	Kool et al. teach as discussed above.
	Bergstrom et al. teach as discussed above.
	Leonarduzzi et al. teach 4-hydroxynonenal and cholesterol oxidation products in atherosclerosis (see title).  Leonarduzzi et al. teach HNE consistently presents in significant 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting an aldehyde containing compound that is indicative of inflammation and atherosclerosis, such as HNE, as taught by Leonarduzzi et al. because it would advantageously enable determination of unstable plaques and inflammation in vivo.

Claims 1-6, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015; see attached 892), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014; see attached 892) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003; see attached 892), in further view of Hlozek et al. (Talanta; published 15 Jul. 2014; see attached 892).

	Caravan et al. teach as discussed above.
	Caravan et al. do not further teach that the aldehyde containing compound is indicative of ethylene glycol consumption.
	Kool et al. teach as discussed above.
	Bergstrom et al. teach as discussed above.
	Hlozek et al. teach fast determination of ethylene glycol, 1,2-propylene glycol and glycolic acid and urine for emergency and clinical toxicology (see title).  Hlozek et al. teach that EG poisoning is a relatively frequent medical emergency, may result in significant morbidity and 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Caravan et al. by further detecting an aldehyde containing compound that is indicative of ethylene glycol consumption such as glycol aldehyde as taught by Hlozek et al. because it would advantageously enable determination of ethylene glycol poisoning for emergency and clinical toxicology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618